            Case 3:21-cv-01046-YY        Document 1      Filed 07/14/21   Page 1 of 6




DAVID A. HUBBERT
Acting Assistant Attorney General

ALEXANDER E. STEVKO
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-616-2380 (v)
202-307-0054 (f)
Alexander.Stevko@usdoj.gov

Counsel for the United States of America



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON`
                                  PORTLAND DIVISION


United States of America,
                                                     Case No.:
       Plaintiff,
                                                     COMPLAINT TO REDUCE TAX
             v.                                      ASSESSMENTS TO JUDGMENT
Jeffry Goodrich,
       Defendant.


       Plaintiff, the United States of America, alleges the following:

       1.         This is a civil action by the United States of America to reduce to judgment

federal income tax assessments against defendant Jeffry Goodrich.

                                JURISDICTION AND VENUE

       2.         This action is brought at the direction of the Attorney General of the United

States and at the request and with authorization of the Chief Counsel of the Internal



Complaint                                        1
(Case No.)
             Case 3:21-cv-01046-YY      Document 1       Filed 07/14/21   Page 2 of 6




Revenue Service (“IRS”), a delegate of the Secretary of the Treasury, pursuant to 26

U.S.C. §§ 7401.

        3.      This Court has jurisdiction over this action pursuant to 26 U.S.C. §§ 7402,

and 28 U.S.C. §§ 1340 and 1345.

        4.      Venue is proper in the District of Oregon under 28 U.S.C. §§ 1391 and

1396, because Jeffry Goodrich resides in this judicial district and the federal tax liabilities

that are the subject of this action arose in this district.

        5.      Because the Defendant resides in Clackamas County, the Portland Division

of the District of Oregon is the proper division for this case pursuant to LR 3-2(a).

                                         DEFENDANT

        6.      Defendant Jeffry Goodrich is an individual residing within this judicial

district.

        7.      During the tax years at issue, he was a ten percent owner of Eagle View

Construction, LLC, a construction company that was taxed as a partnership.

        8.      He has unpaid federal income tax income liabilities that form the basis of

this suit.

                               FEDERAL TAX LIABILITIES

        9.      Jeffry Goodrich did not timely file personal federal income tax returns for

tax years 2002 through 2006, and Eagle View Construction also did not file federal tax

returns for these years.

        10.     In October 2008, the IRS began an audit for the 2002-2006 tax years of

Jeffry Goodrich, his then wife Jennifer Goodrich, and Eagle View Construction.

Complaint                                        2
(Case No.)
         Case 3:21-cv-01046-YY        Document 1      Filed 07/14/21    Page 3 of 6




       11.    As part of the investigation, the IRS determined the amount of income of

Eagle View Construction, a share of which would be passed through to Jeffry Goodrich.

       12.    The IRS also determined Jeffry Goodrich’s tax liability for tax years 2002-

2006 and prepared tax returns for him for those years pursuant to 26 U.S.C. § 6020.

       13.    On February 14, 2011, the IRS sent Jeffry Goodrich statutory notices of

deficiency for 2002-2006.

       14.    Because he did not timely petition the United States Tax Court, on July 18,

2011, a duly authorized delegate of the Secretary of the Treasury of the United States

timely assessed tax deficiencies and additions to tax, including the failure to file penalty,

estimated tax penalty, failure to pay penalty, and interest, against him.

       15.    Timely notice and demand for payment of the assessments described in

paragraph 14 was made upon Jeffry Goodrich, as required by 26 U.S.C. § 6303.

       16.    On May 28, 2013, the U.S. District Court for the District of Oregon entered

a second amended judgment in a criminal case against Jeffry Goodrich for the willful

failure to account and pay over payroll taxes for Eagle View Construction for the fourth

quarter of 2005 and the first three quarters of 2006. See United States v. Jeffry D.

Goodrich, Case No. 11-cr-00426 (Dist. Ore.).

       17.    As part of the special conditions of supervision under the second amended

judgment, Jeffry Goodrich was ordered to file personal and business tax returns.

       18.    On April 9, 2014, Jeffry Goodrich and Jennifer Goodrich jointly filed

federal income tax returns for the 2003 through 2006 tax years.



Complaint                                     3
(Case No.)
          Case 3:21-cv-01046-YY       Document 1      Filed 07/14/21    Page 4 of 6




       19.    Based on the self-reported amounts on the 2003-2006 returns, the IRS

abated most of the previous assessments for tax and additions to tax for those years.

       20.    The previous assessments for 2004-2006 have been or will be completely

abated.

       21.    The IRS then conducted an audit of the returns that Jeffry Goodrich filed

for 2003-2006.

       22.    Through the investigation of the returns, the IRS determined Jeffry

Goodrich’s tax liability for tax years 2003 through 2006, which was higher than the self-

reported amounts on the returns and therefore resulted in a deficiency for each year.

       23.    On August 24, 2017, the IRS sent Jeffry Goodrich statutory notices of

deficiency for 2003-2006.

       24.    Because he did not timely petition the United States Tax Court, on April 2,

2018, a duly authorized delegate of the Secretary of the Treasury of the United States

timely assessed tax deficiencies and additions to tax, including the failure to file penalty,

fraud penalty, failure to pay penalty, and interest, against him.

       25.    Timely notice and demand for payment of the assessments described in

paragraph 24 was made upon Jeffry Goodrich, as required by 26 U.S.C. § 6303.

       26.    Despite notice and demand for payment of the assessments set forth above,

Jeffry Goodrich has neglected, refused, or failed to fully pay the assessments against him.

       27.    Since the dates of assessment described in paragraphs 14 and 24, interest,

penalties, and statutory additions have accrued and will continue to accrue as provided by

law.

Complaint                                     4
(Case No.)
            Case 3:21-cv-01046-YY       Document 1       Filed 07/14/21    Page 5 of 6




          28.   As of July 18, 2021, the outstanding balance of the assessments, including

accrued interest and penalties, is $2,993,172.04, as summarized in the following table:

                                                                           Outstanding
    Type of Tax          Tax Period                 Assessment Date        Balance as of
                                                                           7/18/20211
    Income (1040)        2002                       7/18/2011              $589,684.41
    Income (1040)        2003                       7/18/2011              $5,109.02 (net
                                                                           amount of initial
                                                                           assessment &
                                                                           abatement)
    Income (1040)        2003                       4/2/2018               $631,672.70
    Income (1040)        2004                       4/2/2018               $326,363.61
    Income (1040)        2005                       4/2/2018               $403,675.21
    Income (1040)        2006                       4/2/2018               $1,036,667.09
    Total                                                                  $2,993,172.04


          COUNT I: REDUCE TO JUDGMENT FEDERAL TAX ASSESSMENTS
          AGAINST JEFFRY GOODRICH FOR TAX YEARS 2002-2006

          29.   The IRS timely assessed federal taxes, interest, and penalties against Jeffry

Goodrich for tax years 2002-2006, as described in paragraphs 14 and 24.

          30.   Despite notice and demand for payment of the income tax assessments for

2002-2006, Jeffry Goodrich has neglected or refused to make full payment to the United

States.

          31.   As of July 18, 2021, he owes a total of $2,993,172.04 in federal income tax

liabilities, including accrued penalties and interest.




1
 The outstanding balance amount in paragraph 28 includes both assessed and unassessed but
accrued taxes, penalties, interest, payments, credits, and other adjustments through July 18, 2021.

Complaint                                       5
(Case No.)
            Case 3:21-cv-01046-YY     Document 1      Filed 07/14/21   Page 6 of 6




       32.     Because the earliest assessment at issue in this case was made on July 18,

2011, this action is brought within the appropriate statute of limitations for collection

under 26 U.S.C. § 6502.

       33.     Under 26 U.S.C. § 7402(a), the United States is entitled to judgment against

Jeffry Goodrich for the unpaid balance of the assessments summarized in paragraph 28,

plus interest and other statutory additions accruing to the date of payment.

                                REQUEST FOR RELIEF

       WHEREFORE, the United States respectfully requests that the Court enter

judgment in its favor and against Jeffry Goodrich as follows:

       A.      Enter judgment against Jeffry Goodrich on the assessments summarized in

               paragraph 28 in the amount of $2,993,172.04, plus interest and statutory

               additions in accordance with 28 U.S.C. § 1961(c)(1) and 26 U.S.C. §§ 6601

               and 6621, which have accrued and will continue to accrue according to law

               from July 18, 2021, until judgment is paid;

       B.      Award the United States its costs and such other relief as is just and proper.



Dated: July 14, 2021

                                                  Respectfully submitted,

                                                  DAVID A. HUBBERT
                                                  Acting Assistant Attorney General

                                                  /s/ Alexander E. Stevko
                                                  ALEXANDER E. STEVKO
                                                  Trial Attorney, Tax Division
                                                  U.S. Department of Justice

Complaint                                     6
(Case No.)
